DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive and/or are moot because the new grounds of rejection does not rely on the combination(s) of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., the previously cited prior art reference JP 2001271885 (Hideo) is now being relied upon in combination with US 2016003303 (Palfai) for fairly rendering the claimed invention(s) obvious];
[e.g., the analogous Hideo prior art reference provides the motivation(s)/reason(s) that would lead one of ordinary skill in the art to adapting the piston engine per Palfai to include a viscous damper and/or a centrifugal pendulum absorber at an end (or the other end) of the crankshaft(s) of the piston engine, which include(s) to accordingly reduce torsional vibrations within the applicable ranges of the internal combustion engine]
See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 18-22 are rejected under 35 U.S.C. 103 as being obvious over US 20160033030 A1 (Palfai) in view of JP 2001271885 (Hideo).
Regarding claims 1 and 18, Palfai (Figures 1-4) teaches an opposed-piston internal combustion engine (see Fig. 1 in conjunction with paragraph [0019]), comprising:
two crankshafts (12, 14) with (or that may be provided with) a crank lead [e.g., phase difference] provided therebetween (see Fig. 1 in conjunction with paragraph [0005]), each crankshaft comprising a nose end (not illustrated, but implicit) and a tail end (see Fig. 1) [e.g., the tail end being the ends of the crankshafts 12, 14 adjacent the power take-off shaft 18 per Fig. 1, and the nose ends being the other ends of the crankshafts not illustrated];
a gear train (10) comprising an arrangement of gears (15, 16, 19) coupling the tail ends of the two crankshafts to a power take-off shaft (18) [see Fig. 1]; and
a means in the gear train for reducing backlash (30, 31) (see Fig. 1, 3 in conjunction with paragraphs [0002], [0009]-[0010], [0012] and [0020]) (further emphasis on paragraph [0020]).
Palfai fails to teach a viscous damper placed on the nose end of each crankshaft for mitigating crankshaft torsional velocity fluctuation.
However, Hideo (Figures 1-2) teaches an analogous internal combustion engine (see paragraph [0001]), and wherein a viscous damper (1, 2) is configured to be placed on an end [e.g., presumably either end, since a specific end is not specified] of a crankshaft (described but not illustrated) for mitigating crankshaft torsional velocity fluctuation (see Fig. 1-2 in conjunction with paragraphs [0004]-[0007]).
Further note that while Hideo does not explicitly discuss opposed-piston engines, one of ordinary skill in the art would still consider applying the teachings per Hideo to the opposed-piston engine per Palfai for at least the following reasons:
The analogous teachings per Hideo are indisputably relevant to at least the same general field(s) of endeavor concerning piston internal combustion engines, internal combustion engine crankshaft configurations, crankshaft arrangements for improving engine function/performance, etc.;
The problems concerning engines per Hideo are not exclusive to in-line 6-cylinder engines (e.g., crankshaft torsional vibration is a well-known problem concerning all piston internal combustion engines); and
The opposed-piston engine per Palfai could be built such that the two crankshafts each correspond to an in-line 6-cylinder architecture.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a viscous damper placed on the nose end of each crankshaft for mitigating crankshaft torsional velocity fluctuation as a modification in the engine per Palfai [e.g., utilizing and/or incorporating a viscous fluid damper (and/or a centrifugal pendulum absorber in the case of claims 2 and 22) at the other end of each crankshaft of the engine], as suggested by Hideo, in order to accordingly reduce torsional vibrations within the applicable ranges of the internal combustion engine (see Fig. 1-2 in conjunction with paragraphs [0004]-[0007])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration of the fact that Palfai and Hideo are both incredibly relevant to at least the same general field(s) of endeavor concerning piston internal combustion engines, internal combustion engine crankshaft configurations, crankshaft arrangements for improving engine function/performance, etc., one of ordinary skill in the art would have readily considered applying the teachings per Hideo to the engine per Palfai, and such that the result(s)/effect(s) yielded via the provision of applying and/or incorporating a viscous damper placed on the nose end of each crankshaft for mitigating crankshaft torsional velocity fluctuation would be considered highly predictable];
[e.g., one skilled in the art would readily expect to achieve the same technical effect(s) concerning the reduction in torsional vibrations within the applicable ranges of the internal combustion engine, regardless as to whether or not the engine comprises one or two crankshafts].
The aforementioned discussion [including the cited excerpts from each prior art reference] similarly applies to the subject matter [e.g., the corresponding method] per claim 18 of which is commensurate with claim 1, such that the teachings per Palfai are applicable to the limitation(s) concerning reducing rattle in the gear train using a means in the gear train for reducing backlash, and such that the teachings per Hideo are applicable to the limitation(s) concerning mitigating crankshaft torsional velocity fluctuation via a viscous damper placed on the nose end of each crankshaft.
Regarding claims 2 and 22, Palfai in view of Hideo teaches the invention as claimed and as discussed above. Palfai fails to teach a centrifugal pendulum absorber placed on the nose end of at least one of the two crankshafts.
However, Hideo (Figures 1-2) teaches an analogous internal combustion engine (see paragraph [0001]), and wherein the engine comprises a centrifugal pendulum absorber (1) that is configured to be placed on an end [e.g., presumably either end, since a specific end is not specified] of a crankshaft (described but not illustrated) for mitigating crankshaft torsional velocity fluctuation (see Fig. 1-2 in conjunction with paragraphs [0004]-[0007]) [e.g., the centrifugal pendulum absorber 1 being provided on the same end of the crankshaft as that of the viscous damper 2 inferable in view of the configuration/illustration per Fig. 1]; see motivation(s) as discussed with regard to claims 1 and 18.
Regarding claim 4, Palfai in view of Hideo teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches wherein the two crankshafts comprise a first and a second crankshaft (12 and 14), wherein the gear train comprises a first crank gear (16) attached to the first crankshaft, a second crank gear (16) attached to the second crankshaft, at least one idler gear (19), and a power take-off gear (15) (see Fig. 1 in conjunction with paragraph [0019]).
Regarding claims 5-7 and 20-21, Palfai in view of Hideo teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches wherein the means in the gear train for reducing backlash comprises a scissor gear, the scissor gear comprising at least two gears (31, 40) in a gear assembly (30), a biasing spring (51), and the at least one idler gear (see Fig. 1-4 in conjunction with paragraphs [0002]-[0006], [0009]-[0012] and [0020]).
Regarding claim 19, Palfai in view of Hideo teaches the invention as claimed and as discussed above. Palfai (Figures 1-4) further teaches (at least implicitly) engaging the means for reducing backlash upon start-up of the internal combustion engine [e.g., one of ordinary skill can infer that the gearing configuration will be operational when the engine is started and/or in operation since the start-up of the engine will cause the crankshafts and gearing to rotate].

Pertinent Prior Art / Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes the previously cited analogous prior art reference GB 915900 (Hallewell) as being incredibly pertinent to the subject matter of the limitations per the independent claims 1 and 18 concerning the viscous damper placed on the nose end of each crankshaft, such that the last figure per Hallewell illustrates a comparable opposed piston engine utilizing a coupling (7) comprising a viscous damper (14) and carrier plate (6) provided at an end of each crankshaft (1, 2) [e.g., albeit not explicitly provided as being applicable to the same end (or adjacent the power take-off shaft) as per applicant’ specification].
	For the sake of argument that the examiner’s assertion per the detailed rejection above that “crankshaft torsional vibration is a well-known problem concerning all piston internal combustion engines” is not the case for opposed-piston internal combustion engines, Hallewell clearly expresses that opposed-piston internal combustion engines are particularly prone to torsion vibration within the crankshaft and within their coupling gears, and that via implementing a viscous damper at an end of each crankshaft, the incidence and danger of such vibration may be eliminated in the working-speed range of the engine (see page 1, column 1, lines 8-18). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747